DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed May 25, 2022 has been entered.  Claims 1-6 and 8 are amended.  Claims 9-17 are new.  Therefore claims 1-17 are currently pending in the application.


Claim Objections
Claim 1 is objected to because of the following informalities:  acronym FRL needs to be written out (explained) in at least in claim 1.  
Claim 9 is objected to because of the following informalities:  line 15 recites “members being space on the opposite circumferential sides”.  This is grammatically incorrect.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, U.S. Patent 3,559,764 in view of IN Patent 189915 (IN ‘915), further in view of Beck, U.S. Patent 5,081,696.

As per claims 1 and 16, Wheeler discloses a grounded FRL (filter 20, regulator 34, lubricator 50) for treating a pressurized air supply (abstract) comprising:
 	a housing (24), being made from at least in part a metal base material (col. 2, lines 56-62) and having an inlet (30) and outlet (80) for passing fluid therethrough and a connecting mechanism (col. 3, lines 30-35) (fig. 3) for connecting to a collector bowl (26);
 	the collector bowl (26) being made from a metal base material having an
open end with a connecting mechanism (threads) (fig. 3) and a closed distal end (fig. 3).
 	Wheeler does not disclose said collector bowl and said housing being constructed to be movable
with each other between an installed position and an uninstalled position; the housing having a flange extending downwardly at an exterior of said bowl: and at least one grounding clip member made from electrically conductive material having an exterior mounting end attached to the flange of the housing for electrical connectivity thereto and said at least one grounding clip and having a radially inner end that comes to a contact point for being in an electrically grounding contact with the metal base material of the collector bowl to connect the metal base materials of the collector bowl and the housing when said collector bowl and housing are in the installed portion.  However, IN ‘915 teaches a bowl guard (with bowl) with a quick release and locking device for a filter- regulator-lubricator assembly.  A typical threaded connection to a housing is replaced with a detent system allowing the guard (with bowl) to be raised to an installed position and secured with a short twisting motion.  The guard (with bowl) attached to housing (H).  The housing (H) having a cavity for the bowl (with guard) to fit into in an installed position.  Examiner interprets the lower part of housing (H) to constitute a flange area.  Additionally, Beck in his Electrically Grounded Water Heater invention discloses a grounding clip (10) [electrical bonding clip] provided with a drill hole to facilitate fastening along with a metal prong (20) to make contact with the piece to be grounded.  The contact surface of the prong to have a sharp corner capable of digging into metal (col. 3, lines 65-68) (fig. 1).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wheeler with a quick release bowl along with a grounding clip connection, as taught by IN ‘915 and Beck, for the purpose of reducing maintenance time required to screw the bowl on/off while assuring the grounding electrical connection with the quick release style attachment method. Examiner interprets connection of the grounding clip (10) to the lower flange area of housing (H) is with the drill hole in the clip and a fastener.  The sharp corner on contact (24) is then in contact the guard (with bowl).  The second and third legs (28, 34) are not required and can be removed or bent out of the way.   

As per claim 2, Wheeler, IN ‘915 and Beck as set forth above, Wheeler as modified, disclose said contact point (near 24) (fig. 1, Beck) constructed to form a scratch point and to scratch an insulating protective coating that is adhered to an exterior surface of the collector bowl and to be in electrically grounding contact with the metal base material (col. 3, lines 65-68).

As per claims 7 and 17, Wheeler, IN ‘915 and Beck as set forth above, Wheeler as modified, disclose said at least one grounding clip member (10) being in a resilient state of compression when installed to assure positive connection between the housing and the collector bowl (col. 3, lines 65-68) (figs. 1, 6).
Beck describes, col. 3, lines 65-68, and shows in figs. 1 and 6 a sharp corner capable of digging into metal.  Figure 6 shows the prong leg under compression to generate the metal digging force. 

As per claim 8, Wheeler, IN ‘915 and Beck as set forth above, Wheeler as modified, disclose
 	said connector mechanism (H, F1, F2, L, P, S, D, Beck) of said collector bowl and said housing having complementary protrusions (F1) that form a bayonet fitting (Fig. 2) to mount the collector bowl to the housing in the installed position; and
 	said at least one grounding clip member (10) connected to said flange (lower area around H)
 	circumferentially aligned with one of the protrusions (F1) of said housing and having its scratch point (near 24)(Fig. 1, Beck) scratching the insulating protective coating that is adhered to an exterior surface of the collector bowl between two protrusions (F1) of the collector bowl (Fig. 2) (IN ‘915).

As per claim 16, Wheeler, IN ‘915 and Beck as set forth above, Wheeler as modified, disclose the claimed invention except for said at least one grounding clip member receiving a self-tapping screw that self-taps into said flange from an exterior side.  Examiner takes official notice that self-tapping screws were old and well known in the fastener art for connecting two metallic pieces.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention use a self-tapping screw to secure a grounding clip to since it was known in the art that self-tapping screws are an effective and cost efficient fastener to secure two metallic pieces. 


Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a grounded FRL for treating a pressurized air supply including a housing, being made from at least in part a metal base material and having an inlet and outlet for passing fluid therethrough and a connecting mechanism for connecting to a collector bowl: the collector bowl being made from a metal base material having an open end with a connecting mechanism and a closed distal end; said collector bowl and said housing being constructed to be movable
with each other between an installed position and an uninstalled position; the housing having a flange that is electrically conductive and extending downwardly at an exterior of said bowl: and at least one grounding clip member made from electrically conductive material having an exterior mounting end attached to the flange of the housing for electrical connectivity thereto and said at least one grounding clip and having a radially inner end that comes to a contact point for being in an electrically grounding contact with the metal base material of the collector bowl to connect the metal base materials of the collector bowl and the housing when said collector bowl and housing are in the installed portion; 
said at least one grounding clip member to be positioned above a lower distal end of the flange when the housing and collector bowl are in the installed position.  

Claims 9-15 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a grounded FRL for treating a pressurized air supply including a housing, being made from at least in part a metal base material and having an inlet and outlet for passing fluid therethrough and a connecting mechanism for connecting to a collector bowl: the collector bowl being made from a metal base material having an open end with a connecting mechanism and a closed distal end; the housing having a flange that is electrically conductive and extending downwardly at an exterior of said bowl: two grounding clip members made from electrically conductive material having an exterior mounting end attached to the flange of the housing for electrical connectivity thereto, each grounding lip having a radially inner end that comes to a contact point for being in an electrically grounding contact with the metal base material of the collector bowl to connect the metal base materials of the collector bowl and the housing; said two ground clip members being space on the opposite circumferential sides of the collector bowl to reduce unbalancing torque forces exerted by each clip member and to provide redundancy to assure grounding contact through housing and between the collector bowl.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/M.K.B/Examiner, Art Unit 3654                                                /MICHAEL R MANSEN/                                                                                           Supervisory Patent Examiner, Art Unit 3654